
	

114 HR 2655 IH: Open Our Democracy Act of 2015
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2655
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Delaney (for himself, Mr. Polis, and Mr. Peters) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Government Reform, the Judiciary, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require all candidates for election for the office of Senator or Member of the House of
			 Representatives to run in an open primary regardless of political party
			 preference or lack thereof, to limit the ensuing general election for such
			 office to the two candidates receiving the greatest number of votes in
			 such open primary, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Open Our Democracy Act of 2015. 2.Election of Members of Congress Through Open Primaries (a)Rules for Election of MembersA candidate for election for the office of Senator or Member of the House of Representatives shall be elected to such office pursuant to the following elections held by the State in which the candidate seeks election:
 (1)An open primary election for such office held in accordance with subsection (b). (2)A general election for such office held in accordance with subsection (c).
 (b)Open PrimariesEach State shall hold an open primary election for each office of Senator or Member of the House of Representatives in the State under which—
 (1)each candidate for such office, regardless of the candidate’s political party preference or lack thereof, shall appear on a single ballot; and
 (2)each voter in the State who is eligible to vote in elections for Federal office in the State (in the case of an election for the office of Senator) or in the Congressional district involved (in the case of an election for the office of Member of the House of Representatives) may cast a ballot in the election, regardless of the voter’s political party preference or lack thereof.
 (c)General ElectionEach State shall hold a general election for each office of Senator or Member of the House of Representatives in the State under which the 2 candidates receiving the greatest number of votes in the open primary election for such office (as described in subsection (b)), without regard to the political party preference or lack thereof of such candidates, shall be the only candidates appearing on the ballot.
			3.Ability of candidates to disclose political party preferences
 (a)Option of Candidates To Declare Political Party PreferenceAt the time a candidate for the office of Senator or Member of the House of Representatives files to run for such office, the candidate shall have the option of declaring a political party preference, and the preference chosen (if any) shall accompany the candidate’s name on the ballot for the election for such office.
 (b)Designation for Candidates Not Declaring PreferenceIf a candidate does not declare a political party preference under subsection (a), the designation No Party Preference shall accompany the candidate’s name on the ballot for the election for such office. (c)No Party Endorsement ImpliedThe selection of a party preference by a candidate under subsection (a) shall not constitute or imply endorsement of the candidate by the party designated, and no candidate in a general election shall be deemed the official candidate of any party by virtue of his or her selection in the primary.
 4.Protection of Rights of Political PartiesNothing in this Act shall restrict the right of individuals to join or organize into political parties or in any way restrict the right of private association of political parties. Nothing in this Act shall restrict a party’s right to contribute to, endorse, or otherwise support a candidate for the office of Senator or Member of the House of Representatives. Nothing in this Act may be construed to prevent a political party from establishing such procedures as it sees fit to endorse or support candidates or otherwise participate in all elections, or from informally designating candidates for election to such an office at a party convention or by whatever lawful mechanism the party may choose, other than pursuant to a primary election held by a State. Nothing in this Act may be construed to prevent a political party from adopting such rules as it sees fit for the selection of party officials (including central committee members, presidential electors, and party officers), including rules restricting participation in elections for party officials to those who disclose a preference for that party at the time of registering to vote.
		5.Treatment of Election Day in same manner as legal public holiday for purposes of Federal employment
 (a)In GeneralFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in November in 2016 and each even-numbered year thereafter shall be treated in the same manner as a legal public holiday described in section 6103 of title 5, United States Code.
 (b)Sense of Congress regarding treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees a day off on the Tuesday next after the first Monday in November in 2016 and each even-numbered year thereafter to enable the employees to cast votes in the elections held on that day.
 (c)No Effect on Early or Absentee VotingNothing in this section shall be construed to affect the authority of States to permit individuals to cast ballots in elections for Federal office prior to the date of the election (including the casting of ballots by mail) or to cast absentee ballots in the election.
			6.Study of State Congressional redistricting processes; recommendations for establishment of
			 independent redistricting commissions by States
 (a)StudyThe Comptroller General shall conduct a study of the procedures used by States to conduct Congressional redistricting, and shall include in the study the following:
 (1)An analysis of the impact that different procedures for redistricting have had on the ability of minority voters to participate in the political process and to elect representatives of their choice.
 (2)An analysis of the impact that different procedures for redistricting have had on the ability of local communities, represented within the political boundaries of counties, cities, towns, and wards, to participate in the political process and to elect representatives of their choice.
 (3)An analysis of the benefits of requiring each State to conduct Congressional redistricting through the use of an independent redistricting commission and the best practices for the administration of independent redistricting commissions.
				(b)Report to Congress
 (1)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit a report to Congress on the study conducted under subsection (a), and shall include in the report recommendations for proposed legislation or other measures to require States to conduct Congressional redistricting through independent commissions, on the basis of national standards enacted by Congress.
 (2)Legislation to carry out recommendationsFor recommendations for proposed legislation in the report submitted under paragraph (1), the Comptroller General shall include the text of such proposed legislation in the report.
				(c)Congressional Consideration of Legislation Included in Report
 (1)Legislation describedA bill described in this paragraph is a bill meeting the following requirements: (A)The bill is introduced not later than 90 days after the date on which the Comptroller General submits the report to Congress under subsection (b).
 (B)The text of the bill consists of the text of the proposed legislation included in the report submitted by the Comptroller General under subsection (b).
 (C)The title of the bill is as follows: A bill to implement the recommendations of the Comptroller General to require States to conduct Congressional redistricting through independent commissions, as submitted to Congress under section 6(b) of the Open Our Democracy Act of 2015..
 (2)ReferralA bill described in paragraph (1) that is introduced in the House of Representatives shall be referred to the Committee on the Judiciary of the House of Representatives. A bill described in paragraph (1) introduced in the Senate shall be referred to the Committee on the Judiciary of the Senate.
 (3)DischargeIf the committee to which a bill described in paragraph (1) is referred has not reported such bill (or an identical bill) by the end of the 60-day period beginning on the date on which the bill is introduced, such committee shall be, at the end of such period, discharged from further consideration of such bill, and such bill shall be placed on the appropriate calendar of the House involved.
				(4)Consideration
 (A)On or after the third day after the date on which the committee to which such a bill is referred has reported or has been discharged (under paragraph (3)) from further consideration of such a bill, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective House to move to proceed to the consideration of the bill. A Member may make the motion only on the day after the calendar day on which the Member announces to the House concerned the Member's intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the bill was referred. All points of order against the bill (and against consideration of the bill) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the bill is agreed to, the respective House shall immediately proceed to consideration of the joint bill without intervening motion, order, or other business, and the bill shall remain the unfinished business of the respective House until disposed of.
 (B)Debate on the bill, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the bill. An amendment to the bill is not in order, except that a single amendment which is entirely clerical in nature may be offered by a Member favoring the bill. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the bill is not in order. A motion to reconsider the vote by which the bill is agreed to or disagreed to is not in order.
 (C)Immediately following the conclusion of the debate on a bill described in paragraph (1) and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate House, the vote on final passage of the bill shall occur.
 (D)Appeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a bill described in paragraph (1) shall be decided without debate.
					(5)Consideration by other House
 (A)If, before the passage by one House of a bill of that House described in paragraph (1), that House receives from the other House a bill described in paragraph (1), then the following procedures shall apply:
 (i)The bill of the other House shall not be referred to a committee and may not be considered in the House receiving it except in the case of final passage as provided in clause (ii)(II).
 (ii)With respect to a bill described in paragraph (1) of the House receiving the bill— (I)the procedure in that House shall be the same as if no bill had been received from the other House; but
 (II)the vote on final passage shall be on the bill of the other House. (B)Upon disposition of the bill received from the other House, it shall no longer be in order to consider the bill that originated in the receiving House.
 (6)Exercise of rulemaking authorityThis subsection is enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a bill described in paragraph (1), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 7.Member of the House definedIn this Act, the term Member of the House of Representatives included a Delegate or Resident Commissioner to the Congress. 8.Effective dateExcept as provided in sections 5(a) and 6, this Act shall apply with respect to elections occurring during 2016 or any succeeding year.
		
